This matter came on to be heard before Chief Justice Roberts in Chambers on February 18, 1971, on the Application of Local 1, International Brotherhood of Police Officers, dated February 18, 1971, requesting the Chief Justice to appoint a third arbitrator under the provisions of Sec. 28-9.1-8 of the General Laws, as amended, to arbitrate a Collective Bargaining Agreement for the fiscal year commencing March 1, 1971, between the Town of West Warwick and Local 1, International Brotherhood of Police Officers, on all of the unresolved issues between said parties.
After hearing thereon and consideration thereof, it is hereby
Ordered:
1. The Application of Local 1, International Brotherhood of Police Officers, requesting the Chief Justice to appoint a third arbitrator is hereby granted.
2. John J. Hall of 245 Sharon Drive, Warwick, Rhode Island, is hereby appointed as the third member and chairman of the *916said Arbitration Board under the provisions of Sec. 28-9.1-8 of the General Laws, as amended.
David F. Sweeney, G. Chandler Beals, for petitioner.